237 F.2d 855
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.Edward SHANNON, C. W. Shannon and Arthur F. Simpson, doingbusiness as Shannon & Simpson Casket Company, Respondents.
No. 13644.
United States Court of Appeals Ninth Circuit.
Oct. 30, 1956.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Washington, D.C., Charles Hackler, Director, N.L.R.B., Los Angeles, Cal., for petitioner.
James S. Duberg, Chula Vista, Cal., Holmes E. Hobart, Los Angeles, Cal., for respondents.
Before DENMAN, Chief Judge, and POPE, Circuit Judge.
PER CURIAM.


1
Whereas, it is agreed by the parties that the respondents have to September 25, 1956 complied with our order of January 16, 1956, finding them in contempt for not complying with our decree of January 18, 1954, but providing that by compliance with the order they would be purged of contempt; and


2
Whereas, our decree of January 18, 1954 is a continuing order controlling the conduct of respondents in the future;


3
Now, Therefore, It Is Ordered that the respondents be deemed purged of the contempt for the particular violation found contemptuous by our order of January 16, 1956, 9 Cir., 229 F.2d 652.